department of the treasury certified internal_revenue_service tege appeals_division n los angeles street los angeles ca release number release date date a dear taxpayer_identification_number person to contact refer reply to ap la emw in re tax years uil index last day to file a petition with the united_states tax_court may this is a final adverse determination as to your application_for exempt status under sec_501 as an organization described under sec_501 of the internal_revenue_code our adverse determination was made for the following reason s you did not establish that you were operated exclusively for educational charitable or other exempt purposes as required by sec_501 of the internal_revenue_code you did not engage primarily in activities which accomplish one or more of the exempt purposes specified in sec_501 sec_1_501_c_3_-1 contributions to your organization are not deductible under code sec_170 you are required to file federal form_1120 for the year s shown above lf you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed before the ninety-first day after the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c you also have the right to contact the office_of_the_taxpayer_advocate however you should first contact the person whose name and telephone number are shown above since this person can access your tax information and can help you get answers you can call and ask for taxpayer_advocate assistance taxpayer_advocate assistance cannot be used as a substitute for established irs procedures formal appeals procedures etc the taxpayer_advocate is not able to reverse legal or technically correct_tax determinations or extend the time fixed by law that you have to file a petition in the united_states tax_court the taxpayer_advocate can however see that a tax matter that may not have been resolved through normal channels gets prompt and proper handling we will notify the appropriate state officials of this final adverse determination of your exempt status as required by code sec_6104 if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely kaden tsa det karen a skinder appeals team manager cc dartment of the treasury internal_revenue_service washington d c contact person identification_number contact number fax number employer_identification_number uil nos tax_exempt_and_government_entities_division date date legend m n o dear ' we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you do not qualify for exemption under code sec_501 and further that you are not a supporting organizations as defined in sec_509 of the code the basis for our conclusion is set forth below this letter supersedes our letter dated date issue sec_1 does the applicant which provides management and administrative services to exempt_organizations qualify for exemption under sec_501 of the code if the applicant is exempt i sec_509 of the code does the applicant which provides management and administrative services to exempt_organizations qualify for exemption under sec_501 of the code it a supporting_organization as described in irc section facts you m the applicant are a corporation formed on a and operate pursuant to the laws of the article ii a of your articles of incorporation specifies that you are organized to state of b operate exclusively for charitable and educational_purposes within the meaning of sec_501 of the internal_revenue_code it further states that you are a project of the citizens of c and d dedicated to planning for an enhanced quality of life economic health and growth for years and generations to come by providing a forum for discussion consciousness raising and information education by collecting cataloging and publishing information on relevant and by providing a list of actions opportunities and by serving as important issues affecting c and d a catalyst for action you have nine board members one each from the members n o p q four one from the city c one from the county d one from a local college and two from the community six out of the nine board members are from the members since the city and county officials also serve on most of the four supported organizations’ boards cify that one director shall be named by each of the article v sec_4 of your bylaws spe member organizations one named by c and one named by d the remaining directors shall be representative of the community in which the corporation's principal office is located does not require that a majority of your board members must serve on the boards of your supported organizations you wish to be recognized as a publicly_supported_organization under sec_509 of the code and have requested a definitive ruling your activities are limited to providing specifically named organizations identified in your application administrative support to the two of your supported organizations n and o are exempt under c of the code and publicly supported under sec_509 or the other two supported organizations - and q are exempt from federal_income_tax under sec_501 you were created by these four organizations the members to centralize their administrative functions it e that you were created to avoid duplication of work by the details that you provide personnel fringe_benefits payroll service accounting functions for the members monthly you further state in your application you stat members your application and office administration including telephone service and members the cost of your services is reimbursed by the that you approve an annual budget listing the charges allocate your letter of date affirmed this fact and further detailed your services to the member it states d for each organization m provides administrative support accounting and support staff to the supported organizations so that the organizations can concentrate on their core functions with better efficiency the support staff not only provides administrative support but also assists with various events and fundraisers for the supported organizations it further explains your activities as following letter cg -3- m not only provides administrative service and h_r management but we also provide support staff that assists with various fund raising functions and community events hosted by the supported organizations this includes helping raise money for community improvements and donated to various charitable organizations as well as money used to improve the community's image more than that m was formed to created a partnership between all of these organizations so that they could work together on projects for the community in a more efficient and effective manner in your letter of date you provided a percentage breakdown of your activities administrative services exempt_activities fundraising ' the exempt_activities listed included opportunities for showcasing products social networking joint advertising and civic festivals this letter also allocated the time spent by your three-person workforce by administrative services totaled or more for each person exempt_activities decreased to for each person by ‘member activities ranged from to almost all of your revenues come from membership contributions your members are assessed fees based on how much of your work is attributed to work benefiting their individual operations between and that are exempt under sec_501 in the most recent year reported expenses and fees were allocated to these c members of your expenses and fees were allocated to the two members of your fy o2 expenses and fees from c members fy6 fy6 percentage fy6 fy total you have four member organizations in essence since the city and the county support you financially but they do not receive any services or direct benefits from you in the letter of date you provided the member organizations' activities the following roughly summarizes their activities with respect to common business_interest p promoting commerce and business in general other activities ' charitable activities community improvement q providing information about financial resources government advocacy building and land inventories economic and demographic data promoting startup relocation expansion and retention of business and assisting with labor training resources letter cg o re-vitalizing downtown area and improving communities n promoting area events and tourism issue - c law sec_501 of the internal_revenue_code provides for the exemption from federal_income_tax of corporations organized and operated exclusively for charitable or educational_purposes provided that no part of the net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the regulations provides that in order for an organization to be exempt under sec_501 of the code it must be both organized and operated exclusively if an organization fails to meet either for one or more of the purposes specified in such section the organizational or operational_test it is not exempt sec_1_501_c_3_-1 of the regulations provides that an organization operates exclusively for exempt purposes only if specified in sec_501 of the code an organization must not engage in substantial activities that fail to further an exempt_purpose it engages primarily in activities that accomplish exempt purposes sec_502 of the code clarify that an organization operated for the primary purpose of carrying_on_a_trade_or_business for profit shall not be exempt under sec_501 on the ground that all of its profits are payable to one or more organizations exempt under sec_501 sec_1_502-1 of the regulations provides an example which describes an organization that is owned by several exempt_organizations however these organizations are not related to each other the organization in this example provides electric power to each of the unrelated owner if any one of the tax-exempt owners were to carry on this activity of providing electric power to the other unrelated owners it would be considered an unrelated business therefore the organization described in this example is not exempt in 326_us_279 the supreme court stated that the presence of a single nonexempt purpose if substantial in nature will preclude exemption under sec_501 of the code regardless of the number or importance of statutorily exempt purposes thus the operational_test standard prohibiting a substantial nonexempt purpose is broad enough to include inurement private benefit and operations that further nonprofit goals outside the scope of sec_501 in 70_tc_352 the tax_court considered an organization that provides consulting services to groups that were mostly 501_c_3_organization the organization charged fees for its services set at or close to its own cost the court concluded that there was nothing to distinguish these activities from those of an ordinary commercial consulting enterprise and affirmed the service's denial of exemption under irc letter cg c revrul_71_529 held that a nonprofit organization that provided assistance in the management of participating colleges’ and universities’ endowment or investment funds for a fee substantially below the cost of providing such service qualified for exemption under sec_501 membership was restricted to colleges and universities exempt under sec_501 of the code and its board_of directors was composed of representatives of the member organizations application of law your primary activity consists of providing accounting administrative and payroll related_services to your members this activity is not inherently educational or charitable by itself under c of the code an organization cannot be recognized as exempt under sec_501 unless it shows that it educational or other exempt_purpose you failed to meet the operational_test of sec_1_501_c_3_-1 and sec_1_501_c_3_-1 of the regulation because you are organized for substantial commercial purposes and operate in a manner that a private commercial entity operates like the organization in b s w group inc v commission supra you charge fees for your services at cost this does not distinguish your organization from an ordinary commercial business that provides back-office services to exempt_organizations is both organized and operated for exclusively for charitable b of the regulations because the lled by a parent organization like the you are similar to the organization in sec_1_502-1 members are not related to each other and are not contro organization in the example therefore you are not exempt unlike the organization described in revrul_71_529 supra you do not offer services at substantially below cost you primarily serve organizations that are exempt under sec_501 offering fee-based services to business_leagues does not serve the purposes specified in sec_501 granting you exemption under c would allow the usual members contributors to your c supported organizations to take a charitable deduction when they could not do so by contributing directly to your c members in addition the breakdown of your expenses and fees indicates that offering fee-based services in this manner is to the situation described in better business preclude exemption a substantial nonexempt purpose this is similar bureau v united_states supra and is sufficient to determination - issue in summary your primary purpose is to provide accounting administrative and payroll related_services to your members which are exempt under both c and c this activity by itself is not educational or charitable under c of the code rather it business as defined in sec_502 of the code providing services to exempt business_leagues is a trade or letter cg is also not a charitable activity as described in sec_501 therefore you do not qualify for exemption under sec_501 issue - a introduction even if we determined that you were described in sec_501 of the code you would not qualify as a supporting_organization as described in sec_509 law - organizational and operation test sec_509 of the code provides that the term private_foundation does not include an organization which a is organized and at all times thereafter is operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified organizations described in sec_509 or b is operated supervised or controlled by or in connection with one or more organizations described in sec_509 or and c is not controlled directly or indirectly by one or more disqualified persons as defined in sec_4946 other than foundation managers and other than one or more organizations described in sec_509 or sec_509 also provides that a supporting_organization can be qualified as a a entity when it carries on a charitable function of organizations described in sec_501 sec_501 or c the supported_organization sources of support must qualify a sec_509 and the majority of the supporting organization's board must be elected by the supported organizations regs a -4 b provides that a supporting_organization must be organized and operated exclusively for the benefit of to perform the functions of or to carry out the purposes of one or more specified supported_organization s if an organization fails to meet either the organizational or the operational_test it cannot qualify as a supporting_organization the operational_test is concerned with permissible beneficiaries and permissible activities reg a -4 e provides that a supported_organization will be regarded as operated exclusively to support one or more specified public supported_organization only if it engages solely in activities which support or benefit the specified publicly supported organizations letter cg application of law a majority of your activities benefits two supported organizations that are exempt under sec_501 their income by source would qualify a sec_509 and the majority of the supporting organization's board come from the supported organizations thus you satisfy regs a - b however you do not carry out any of their charitable or exempt functions rather you prima activities therefore you failed to meet the requirement of rily provide routine office management tasks that are not in themselves charitable reg a -4 e determination - issue you do not qualify for exclusion from private_foundation_status under sec_509 of the code you did not pass the operational_test issue - c law sec_501 of the code provides for the exemption from federal_income_tax of organizations described in sec_501 sec_501 of the code provides exemption from federal_income_tax for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual it is an organization of the same general class as a chamber of commerce sec_1_501_c_6_-1 of the income_tax regulations states a business league is an association of persons having some common business_interest the purpose of which is to promote such common interest and not to engage in a regular business of the kind ordinarily carried on for profit or board_of trade thus its activities should be directed to the improvement of business conditions of one or more lines of business as distinguished from the performance of particular services for individual persons an organization whose purpose is to engage in a regular business of a kind ordinarily carried on for profit even though the business is conducted ona cooperative basis or produces only sufficient income to be self-sustaining is not a business league in revrul_67_176 cb140 jan the organization was formed to advance a given profession contribute to the welfare and education of students preparing for that profession to furnish financial aid to that profession in the form of grants and loans and to do other things for the benefit welfare and security of its members an emergency loan fund is provided which allows members to borrow small amounts of money interest free for short periods the ruling mentions income_tax regulation c -1 which indicates that a business league is an association of persons having some common business_interest the letter cg is to promote said common interest and not to engage in a regular business of purpose of which a kind ordinarily carried on for profit its activities should be directed at th business conditions of one or more lines of business as opposed to performance of particular services for individual persons the ruling found that the emergency loan plan among other activities served primarily as a convenience and for the economy of the members in providing financial aid which is found to be the performance of particular services to members as opposed to improving a line_of_business thus exemption under sec_501 was not afforded to the organization e improvement of in revrul_76_38 1976_1_cb_157 jan the organization in question was formed to maintain the goodwill and reputation of the credit unions in a particular state to achieve this goal they maintained a fund for assistance to credit unions having financial difficulty to keep them solvent so that their members would not lose deposits upon liquidation they allowed member credit unions to take interest free loans from the fund the loans were to be repaid only if the borrowers were financially able to do so the ruling found that the loan activities were not solely calculated to accomplish the objective of improving the industry’s image by protecting depositors further the favorable terms of the loans to members was done in a manner that would provide little or no additional security to depositors and is clearly for the convenience and economy of the members in their business and does not constitute an exempt activity under sec_501 a computerized system for compiling storing v commissioner of internal revenue 734_f2d_71 an organization whose in mib inc membership consisted of insurance_companies was denied exemption as a business league under the principal activity carried on by mib was the sec_501 of the internal_revenue_code and distributing maintenance and operation of information about applicants for life_insurance mib argued that its activities created a deterrent to fraud which created benefits to the industry through reduced investigation_expenses and reduced by their nature losses due to misclassification of applicants the court held mib's activities consisted of rendering particular services for individual member companies and served to benefit the court also stated that even though the services the produced various indirect and intangible benefits for the industry as a whole the fact remained that the rendered services were in form and substance particular services for individual member companies individual members’ businesses application of law the purpose of sec_501 of the code is to give income_tax exemption for business_leagues chambers_of_commerce real-estate boards boards_of_trade or professional_football_leagues whether or not administering a pension fund for football players however you do not belong to any of such categories since your primary activity consists of providing accounting administrative and payroll related_services to your members sec_1_501_c_6_-1 of the incom f one or more lines of league should be directed to the improvement of business conditions o business as distinguished from the performance of particular services for individual persons contrast you do not improve the conditions of one or more lines of business of the member e tax regulations specifically states activities of a business in letter cg -q- oes not improve the conditions of one s your coordinated services to the members may reduce the costs of operation is for the convenience and economy of the members your accounting and organization and improve the efficiency of supporting function but it d or more lines of the business themselves according to the activities of your member organizations the common interest of your member organizations consist of economic and community development thus your main activities should consist of improving the business conditions of economic and community development to be qualified as a c organization the organizations in revrul_67_176 supra and revrul_76_38 supra run a fund for the members the rulings concluded that it is the performance of particular services to members as opposed to improving a line_of_business since it administrative work for the member organizations are very similar to the fund service of these organizations because the purpose of your work is also for the convenience and economy of the members you are also analogous to the organizations in mib inc v commissioner of internal revenue supra because your activities by their nature consisted of rendering particular services for individual member companies and served to benefit the individual members’ businesses just like the organization in the case in fact the situation of mib is almost identical with yours except that mib provides computer related_services instead of accounting and administrative services the fact that you conduct some activities that improve the conditions of one or more lines of business of the member organizations is insufficient to overcome your non-exempt purpose because such activities are insubstantial see better business bureau v united_states determination - issue in summary your primary purpose is to provide accounting services to your members which are exempt under both are not directed to the improvement of business conditions of on to engagement in a regular business of the kind ordinarily carried on i providing such services to exempt business_leagues is not an exempt c therefore you do not qualify for exemption under rc c administrative and payroll related c and c the activities e or more lines of business but n for-profit business activity under irc summary in summary you do not meet the requirements under both sections of c and c because you fail both the organizational and operational tests your primary purpose is to minimize the operating cost of the members which is a commercial not charitable activity therefore we have determined that you have failed to establish that your activities further tax- exempt purposes within the meaning of sec_501 and sec_501 accordingly you do not qualify for exemption as an organization described in sec_501 and sec_501 of the codes and you must file federal_income_tax returns organization as described in sec_509 further you are not a supporting letter cg contributions to you are not deductible under sec_170 of the code you have the right to file a protest if you believe this determination is incorrect to protest you must submit statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination if your statement does not provide a basis to reconsider our determination we will forward your case to our appeals_office you can find more information about the role of the appeals_office in publication exempt_organization appeal procedures for unagreed issues types of information that should be included in your appeal can be found on page of publication under the heading regional_office appeal these items include n o r n a d the organization’s name address and employer_identification_number a statement that the organization wants to appeal the determination the date and symbols on the determination_letter a statement of facts supporting the organization’s position in any contested factual issue a statement outlining the law or other authority the organization is relying on and a statement as to whether a hearing is desired the statement of facts item must be declared true under penalties of perjury this may be done by adding to the appeal the following signed declaration under penalties of perjury declare that have examined the statement of facts presented in this appeal and in any accompanying schedules and statements and to the best of my knowledge and belief they are true correct and complete your appeal will be considered incomplete without this statement if an organization’s representative submits the appeal a substitute declaration must be included stating that the representative prepared the appeal and accompanying documents and whether the representative knows personally that the statements of facts contained in the appeal and accompanying documents are true and correct an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you during the appeal process if you want representation during the appeal process you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications lf you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the internal_revenue_service irs will consider the failure to appeal as a failure to exhaust available administrative remedies code sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax letter cg court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the irs if lf you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to the applicable address mail to internal_revenue_service eo determinations quality assurance room p o box cincinnati oh deliver to internal_revenue_service eo determinations quality assurance room main street cincinnati oh if you fax you may fax your statement using the fax number shown in the heading of this letter your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely robert choi director exempt_organizations rulings agreements enclosures publication letter cg
